The Chief Justice
delivered the opinion of the court.*
The decree in this case is erroneous: 1st, Because the object of the bill being the rescision of a contract for land, the suit after the death of the original complainant, was improperly revived in the name of his executor only. His heirs ought to have been parties. And, 2dly, Because a part of the heirs of the original defendant, against whom the suit was revived, does not appear to have been served with the subpoena, nor have they answered.
The decree must be reversed with costs, and the cause remanded for new proceedings not inconsistent with this opinion.

Absent, Judge Rowan.